Citation Nr: 0948895	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2009.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The information of record establishes that the Veteran 
served in the Republic of Vietnam during the Vietnam Era; and 
thus exposure to herbicide agents in service may be presumed.

2.  The Veteran has been diagnosed with prostate cancer and 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection of 
prostate cancer, to include as due to herbicide exposure, are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for presumptive service connection of 
diabetes mellitus, type II, to include as due to herbicide 
exposure, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran contends that he was exposed to 
herbicides during his active service, as he set foot in 
Vietnam while serving aboard the U.S.S. Mauna Kea, AE-22, 
naval ship, which had entered into the inner harbor of Da 
Nang, Vietnam to load ammunition and supplies.  In a November 
2009 Travel Board hearing, the Veteran testified that his 
military occupational specialty (MOS) was that of a 
storekeeper, however, he was asked on one occasion to perform 
the duties of the ship's postal clerk while the ship was 
docked in the inner harbor of Da Nang, Vietnam during his 
active service.  He reported that these duties involved 
leaving the ship and setting foot on the ground in Vietnam, 
particularly on the dock, and picking up mail to bring to the 
ship.  The Veteran also testified that he was first diagnosed 
with prostate cancer in March 1997 and was first diagnosed 
with diabetes mellitus in the early 2000's, around 2003.  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) the Federal 
Circuit held that the lower court had erred in rejecting VA's 
interpretation of section 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  See VAOPGCPREC 27-97, 62 Fed. Reg. 
63604 (1997) (service in a deep-water vessel in waters off 
the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam); VAOPGCPREC 7-93, 59 Fed. 
Reg. 4752 (1994) (service in the Republic of Vietnam does not 
include the service of a Vietnam-era Veteran who flew high-
altitude missions in Vietnam airspace but never actually 
landed in Vietnam).  Hence, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam under current VA law 
for presumptive purposes only, under 38 C.F.R. §3.307(a)(6).

The Veteran's DD form 214 reflects that he was assigned to 
the U.S.S. Mauna Kea (AE22) during his active service and 
that his MOS was that of a "stock clerk."  

Service treatment records also reflect that the Veteran was 
assigned to the U.S.S. Mauna Kea.  These records however, are 
absent of any findings of exposure to herbicides, diabetes 
mellitus, type II, prostate cancer or related problems.  

Treatise information submitted by the Veteran, including 
excerpts from a Cruise Book of 1968 for the U.S.S. Mauna Kea 
(AE-22), reflects that the U.S.S. Mauna Kea in fact, entered 
the inner harbor of Da Nang, Vietnam in 1968 to load 
ammunition.  

Private medical records from March 1997 to September 2004 
reflect that the Veteran was treated for and diagnosed with 
prostate cancer and diabetes mellitus, type II.  

After a careful review of the evidence of record and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board has determined that service connection is warranted for 
prostate cancer and diabetes mellitus, type II, to include as 
due to herbicide exposure.  The medical evidence of record 
reflects that the Veteran has been diagnosed with and treated 
for prostate cancer and diabetes mellitus.

The Board finds the Veteran's testimony regarding the 
performance of the duties of a postal clerk and setting foot 
in the country of Vietnam to retrieve mail while the ship, 
the U.S.S. Mauna Kea (AE-22), was docked in the inner harbor 
of Da Nang, Vietnam, is credible, particularly when combined 
with the treatise information demonstrating that U.S.S. Mauna 
Kea, in fact, entered the inner harbor of Da Nang, Vietnam, 
to load ammunition during the Veteran's active service.  In 
Pentacost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court), 
determined that if the veteran's presence in areas of 
documented combat can be verified, this would be sufficient 
to find that he was exposed to combat stressors, even without 
the explicit documentation of his participation in specific 
historic events.  Applying Pentacost by analogy, the Board 
finds that the treatise evidence demonstrating the presence 
of the U.S.S. Mauna Kea in the inner harbor of Da Nang, 
Vietnam, for loading ammunition, along with the Veteran's 
testimony, which the Board has found to be credible, are 
sufficient to find that he had set foot in the country of 
Vietnam during his active service.  See id.  Therefore, the 
Board will resolve all reasonable doubt in favor of the 
Veteran and deem that he has shown actual duty or visitation 
in the Republic of Vietnam, thereby establishing qualifying 
service in Vietnam under current VA law for presumptive 
purposes, under 38 C.F.R. §3.307(a)(6).

Therefore, resolving all reasonable doubt in favor of the 
Veteran, service connection for prostate cancer and diabetes 
mellitus, type II, to include as due to herbicide exposure, 
is warranted.  38 C.F.R. § 3.102 (2009).  See also 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for prostate cancer, to include as due to 
herbicide exposure, is granted.

Service connection for diabetes mellitus, type II, to include 
as due to herbicide exposure, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


